
	

113 S950 : Veterinary Medicine Mobility Act of 2013
U.S. Senate
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 950
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2013
			Mr. Moran (for himself
			 and Mr. King) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to allow a
		  veterinarian to transport and dispense controlled substances in the usual
		  course of veterinary practice outside of the registered
		  location.
	
	
		1.Short titleThis Act may be cited as the
			 Veterinary Medicine Mobility Act of
			 2013.
		2.Transport and
			 dispensing of controlled substances in the usual course of veterinary
			 practiceSection 302(e) of the
			 Controlled Substances Act (21 U.S.C. 822(e)) is amended—
			(1)by striking
			 (e) and inserting (e)(1); and
			(2)by adding at the
			 end the following:
				
					(2)Notwithstanding paragraph (1), a registrant
				who is a veterinarian shall not be required to have a separate registration in
				order to transport and dispense controlled substances in the usual course of
				veterinary practice at a site other than the registrant’s registered principal
				place of business or professional practice, so long as the site of dispensing
				is located in a State where the veterinarian is licensed to practice veterinary
				medicine.
					.
			
